DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This action is a first action on the merits in response to the application filed on 12/09/2020.
Status of Claims
Claims 1-16 filed on 12/09/2020 are currently pending and have been examined in this application.
Claim Objections
Claims 1 and 9 are objected to because of the following informality:  the claims recite “collecting one or more second data sets, the one or more second data sets each representing worker feedback, calculated project threats and calculated project efficiency insights” it should read “collecting one or more second data sets, the one or more second data sets each representing worker feedback, calculated project threats, and calculated project efficiency insights”. 
Appropriate corrections is requested 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 9 recite the limitation “the calculated and/or recalculated output to a user”.  There is insufficient antecedent basis for this limitation in the claims.
Claims 2-8 and 10-16 depend from claims 1 and 9 respectively and do not cure the noted deficiency.  Therefore, they are also rejected under 112(b).
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-16 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-16 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of using machine learning to predict project threats. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “A method for Dynamic Project Forecasting comprising: collecting one or more first data sets, the one or more first data sets representing managed human project data; using machine learning to predict one or more calculated project threats based upon the one or more first data sets; using machine learning to determine calculated project efficiency insights; collecting one or more second data sets, the one or more second data sets each representing worker feedback, calculated project threats and calculated project efficiency insights; using machine learning to recalculate project threat prediction and project efficiency insights in real-time based upon the one or more second data sets”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the element describe a process for predicting risks associated with a project. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claim 9 recites substantially similar limitations to those presented with respect to claim 1. As a result, claim 9 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-8 and 10-16 recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the element describe a process for predicting risks associated with a project. As a result, claims 2-8 and 10-16 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “Real-Time Visualization”, and “providing a three-dimensional graphical representation of the calculated and/or recalculated output to a user”. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. When considered in view of the claim as a whole, the steps of “collecting” do not integrate the abstract idea into a practical application because “collecting” is an insignificant extra solution activity to the judicial exception. With respect to the use of machine learning techniques, it is common practice that such computational models/techniques and algorithms are per se of an abstract mathematical nature, irrespective of whether they can be “trained” based on training data. Hence, a mathematical method may contribute to the technical character of an invention, if it serves as technical purpose or if it regards as specific technical implementation motivated by the internal function of a computer. Elements in the present claims do not solve a technical problem, but an administrative/business method, i.e. project risk assessments. Since the mathematical algorithms or models used in the present application do not serve a technical purpose, but a business purpose, and their implementation does not go beyond generic technical implementation, the use of the artificial intelligence techniques, do not contribute to a technical character and they are to be part of the abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claim 9 recites substantially similar limitations to those recited with respect to claim 1. Although claim 9 further recites “A system for Dynamic Project Forecasting and Real-Time Visualization, comprising: a server having a data processor”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 9 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-8 and 10-16 include additional elements beyond those recited by independent claims 1, and 9. The additional elements in the dependent claims include “Deep Learning Neural Networks” as in claims 5 and 13, “three-dimensional graphical representation displays project tasks in a timeline” as in claims 6 and 14, and “three-dimensional graphical representation includes color grading” as in claims 7 and 15. When considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2-8 and 10-16 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “Real-Time Visualization”, and “providing a three-dimensional graphical representation of the calculated and/or recalculated output to a user”. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. The steps of “collecting” do not amount to significantly more than the abstract idea because “coleecting” is well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll), and training a machine learning model is used to apply the abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claim 9 recites substantially similar limitations to those recited with respect to claim 1. A Although claim 9 further recites “A system for Dynamic Project Forecasting and Real-Time Visualization, comprising: a server having a data processor”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claim 9 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-8 and 10-16 include additional elements beyond those recited by independent claims 1, and 9. The additional elements in the dependent claims include “Deep Learning Neural Networks” as in claims 5 and 13, “three-dimensional graphical representation displays project tasks in a timeline” as in claims 6 and 14, and “three-dimensional graphical representation includes color grading” as in claims 7 and 15. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2-8 and 10-16 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-16 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-16 are rejected under 35 U.S.C. 103 as being un-patentable over Goel at al. (US 20180349817 A1) in view of Sina Amirshenava , Morteza Osanloo “Mine closure risk management: An integration of 3D risk model and MCDM techniques” Journal of Cleaner Production, 2018 hereinafter Sina.
Regarding claim 1. Goel teaches A method for Dynamic Project Forecasting and Real-Time Visualization, comprising: [Goel, claim 1, Goel teaches “A computer-implemented method for controlling an architecture, engineering, and construction (AEC) project workflow… wherein the risk metric: (1) predicts a subcontractor rating at an issue level that is used to distinguish subcontractors; and (2) predicts a project risk level based on quality, safety, schedule, and cost” wherein a project forecasting method. Further, Goel teaches para. 0101 teaches “In Real-Time, these scores can provide insight on whether data quality fluctuates week by week which may denote different possible causes that can prompt actions” wherein real-time forecasting and Abstract teaches “The risk metric is interactively generated and presented on a display device” wherein Visualization] collecting one or more first data sets, the one or more first data sets representing managed human project data; [Goel, claim 1, Goel teaches “obtaining AEC data regarding a quality of construction for a construction project” wherein collecting managed human project data] using machine learning to predict one or more calculated project threats based upon the one or more first data sets; [Goel, Abstract, Goel teaches “A set of classifiers and machine learning models are obtained. The AEC data is augmented based on the set of classifiers and machine learning models. A risk metric is generated” wherein using ML to predict project risk from project data] using machine learning to determine calculated project efficiency insights; [Goel, claim 1, Goel teaches “wherein the risk metric: (1) predicts a subcontractor rating at an issue level that is used to distinguish subcontractors; and (2) predicts a project risk level based on quality, safety, schedule, and cost” wherein a risk based on quality, schedule (time), and cost is equivalent to efficiency insights] collecting one or more second data sets, the one or more second data sets each representing worker feedback, calculated project threats and calculated project efficiency insights; using machine learning to recalculate project threat prediction and project efficiency insights in real-time based upon the one or more second data sets [Goel, para. 0221, Goel teaches “There are specific functions that contains the logic to determine how the different features are weighed and then finally combined to implement the above descried scores and risk levels. Repeated observation of the distributions of each feature set provides insight into how the functions can be improved. A few ways in which the functions can be updated include the re-calibration and re-weighting of the components and modification to the stratified binning strategies employed. These functions are continuously optimized based on feedback from the models in production so that the overall prediction error can be further reduced” wherein “These functions are continuously optimized based on feedback from the models in production so that the overall prediction error can be further reduced” is equivalent to “using machine learning to recalculate project threat prediction and project efficiency insights”. Further, Goel teaches para. 0101 teaches “In Real-Time, these scores can provide insight on whether data quality fluctuates week by week which may denote different possible causes that can prompt actions” wherein real-time forecasting] 
Goal does not specifically teach, however, Sina teaches and providing a three-dimensional graphical representation of the calculated and/or recalculated output to a user [Sina, figure 2, Sina teaches a schematic plan of 3D risk model] 
Goal teaches a system and method provide the ability to control an architecture, engineering, and construction (AEC) project workflow and Sina teaches A 3D mine closure risk management approach. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Goal to incorporate the teaching of Sina by providing 3D project risk visualization.  The motivation to combine Goal with Sina has the advantage where for the 3D model compared with the 2D risk model, the assessment results are more effective and practical by adding the time value of risk which can help budget planning for risk treatment [Sina, Abstract]. 
Regarding claim 2. Goal in view of Sina teaches all of the limitations of claim 1 (as above). Further, Goal teaches where the managed human project data includes task level data [Goel, claim 1, Goel teaches “wherein the AEC data comprises building information (BIM) models, contracts, construction quality data, construction safety data, construction project management data” wherein “construction project management data” is equivalent to “task level data”].  
Regarding claim 3. Goal in view of Sina teaches all of the limitations of claim 1 (as above). Further, Goal teaches where the calculated project threats include project risks related to budget, schedule, and scope [Goel, claim 1, Goel teaches “wherein the risk metric: (1) predicts a subcontractor rating at an issue level that is used to distinguish subcontractors; and (2) predicts a project risk level based on quality, safety, schedule, and cost” wherein project risk related schedule, cost (budget), and quality and safety are equivalent to project scope].  
Regarding claim 4. Goal in view of Sina teaches all of the limitations of claim 1 (as above). Further, Goal teaches where the calculated project efficiency insights include intelligent suggestions, custom resource forecasts, and worker-task skills matching [Goel, para. 0280, Goel teaches “In FIG. 18D, embodiments of the invention provide an automatic suggestion for who the issue should be assigned to” wherein suggestions, claim 1 teaches “wherein the risk metric: (1) predicts a subcontractor rating” wherein resource forecast, and para. 0169 teaches “As illustrated in FIG. 7, each task that a subcontractor is working on today (left column) has been assigned an overall risk (e.g., low, medium, or high) (right column). In FIG. 8, a numeric value (right column) is assigned to each of today's tasks.” Wherein “each task that a subcontractor is working on today (left column) has been assigned an overall risk (e.g., low, medium, or high) (right column). In FIG. 8, a numeric value (right column) is assigned to each of today's tasks” is equivalent to efficiency based on skill to task].  
Regarding claim 5. Goal in view of Sina teaches all of the limitations of claim 1 (as above). Further, Goal teaches where the machine learning is a product of analysis by one or more Deep Learning Neural Networks [Goel, para. 0274, Goel teaches “At step 1608, the information determined in steps 1602-1606 is combined with prior data collected on the project generated text to describe the context using feed forward neural networks” wherein Neural network].  
Regarding claim 6. Goal in view of Sina teaches all of the limitations of claim 1 (as above). Goal does not specifically teach, however, Sine teaches where the three-dimensional graphical representation displays project tasks in a timeline [Sina, Abstract, Sina teaches “Compared with the 2D risk model, the assessment results are more effective and practical by adding the time value of risk which can help budget planning for risk treatment” wherein a display in a timeline. See figure 2] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Goal to incorporate the teaching of Sina by providing 3D project risk visualization with timeline.  The motivation to combine Goal with Sina has the advantage where for the 3D model compared with the 2D risk model, the assessment results are more effective and practical by adding the time value of risk which can help budget planning for risk treatment [Sina, Abstract].  
Regarding claim 7. Goal in view of Sina teaches all of the limitations of claim 1 (as above). Goal does not specifically teach, however, Sine teaches where the three-dimensional graphical representation includes color grading [Sina, figure 2, Sina teaches a schematic plan of 3D risk model color coded] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Goal to incorporate the teaching of Sina by providing color coded 3D project risk visualization.  The motivation to combine Goal with Sina has the advantage where for the 3D model compared with the 2D risk model, the assessment results are more effective and practical by adding the time value of risk which can help budget planning for risk treatment [Sina, Abstract].  
Regarding claim 8.  Goal in view of Sina teaches all of the limitations of claim 1 (as above). Goal does not specifically teach, however, Sine teaches where the three-dimensional graphical representation reflects application of one or more importance factors, where any one importance factor affects project attribute priority along the axis that attribute represents [Sina, page 292, Sina teaches “In this model, the risk score is calculated by using Equation (1). As illustrated in Fig. 2, each layer of this cube represents a level of exposure to risk and each of the color codes represents a risk level. RS = E * L *C (1) where, RS represents the risk score, E indicates the exposure to risk related to the frequency of an event occurrence which represents the time factor, L is regarded as the likelihood of occurrence and C displays the potential consequences” wherein E, L, and C in figure 2 are equivalent to factors that affect project priority] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Goal to incorporate the teaching of Sina by providing 3D project risk visualization with factors affecting project attribute priority.  The motivation to combine Goal with Sina has the advantage where for the 3D model compared with the 2D risk model, the assessment results are more effective and practical by adding the time value of risk which can help budget planning for risk treatment [Sina, Abstract].  
Regarding claims 9-16, claims 9-16 recite substantially similar limitations as claim 1-8, respectively; therefore, claims 9-16 are rejected with the same rationale, reasoning, and motivation provided above for claims 1-8, respectively. Claims 21-8 are method claims while claims 9-16 are directed to a system which is anticipated by Goal para. [0294] FIG. 20 is an exemplary hardware and software environment 2000 used to implement one or more embodiments of the invention. The hardware and software environment include a computer 2002 and may include peripherals. Computer 2002 may be a user/client computer, server computer, or may be a database computer. The computer 2002 comprises a general-purpose hardware processor 2004A and/or a special purpose hardware processor 2004B.
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623